Citation Nr: 0828649	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  02-17 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
pilonidal cyst with hidradenitis suppurativa, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to July 
1957. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Boston, 
Massachusetts that denied an increase in a 30 percent rating 
for residuals of pilonidal cyst with hidradenitis.  A Board 
hearing was requested and scheduled, and the veteran failed 
to report for such hearing. 

The Board remanded the case to the RO via the Appeals 
Management Center (AMC), in June 2006 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007). 

The veteran submitted a statement dated October 2006, 
indicating that he had treatment for his service-connected 
pilonidal cyst with hidradenitis recently at the Northampton 
VA Medical Center (VAMC).  He additionally requested that the 
record be held open for him to submit additional information.  
While the RO held the case open, it does not appear that the 
RO attempted to obtain the additional VA treatment record 
referred to by the veteran, which could be dated after the 
last VA treatment record in the file dated in June 2006.  
Since it appears there are outstanding VA treatment records 
since June 2006, such records must be requested on remand.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file ongoing medical records from the 
Northampton VAMC and associated clinic 
dating since June 2006.  If no additional 
treatment records are located, the claims 
file should be annotated as such.

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

